Title: From James Madison to Benjamin W. Crowninshield, 22 August 1816
From: Madison, James
To: Crowninshield, Benjamin W.


        
          Dear Sir
          Aug: 22. 1816
        
        You will be furnished from the Department of State with copies of the translation of the letter from the Dey of Algiers, and of the answer to it; with the letter of the Secretary of State to Mr. Shaler, and the instructions

to him & Commodore Chauncey as Commissioners to accomodate matters with the Dey. As their negotiations may issue in a commencement of hostilities on the part of Algiers, it will be necessary to provide for that event by instructions from you to the naval Commander, to make the best use of his force in protecting our Commerce, and most effectually annoying the Enemy. Accept my friendly respects
        
          James Madison
        
      